                     Case 5:17-cv-00383-F Document 271 Filed 11/02/20 Page 1 of 1


                                        COURTROOM MINUTE SHEET

                                                                            DATE           11-2-2020

CIVIL NO.          CIV-17-383     –F

                        Robert H. Braver, for himself and all individuals similarly situated
                                                       -vs-
                                     Northstar Alarm Services, LLC, et al.


COMMENCED                1:30           ENDED         1:55           TOTAL TIME                25 min.

PROCEEDINGS                     Telephonic Final Approval Hearing


JUDGE STEPHEN P. FRIOT                   DEPUTY LORI GRAY                REPORTER TRACY THOMPSON

PLF COUNSEL                            Tim Sostrin, David Humphreys, Luke Wallace, Keith Keogh

DFT NORTHSTAR COUNSEL                  Daniel Blynn (lead), Stephen Freeland, Brian Matula


Plaintiff Robert Braver appears telephonically. NorthStar representative Jared Parrish Noble appears
telephonically.

Counsel for the plaintiff and NorthStar advise the court that they are not aware of any objections, or any
intent to object, to the settlement.

The court APPROVES the settlement. Plaintiff’s Unopposed Motion for Final Approval of Class Settlement
(doc. no. 265) is GRANTED. The court will enter a written order.

Regarding Defendant NorthStar Alarm Services, LLC’s Proposal as to Settlement Cy Pres Beneficiary (doc.
no. 264), the court has a colloquy with attorney Keith Keogh. The court hears argument from counsel for
NorthStar. The court DETERMINES that the cy pres beneficiary shall be the National Consumer Law
Center.

Plaintiff’s Motion for Attorneys’ Fees, Costs, and Incentive Award (doc. no. 255) is GRANTED. The court
advises counsel of its ruling as to amounts, which will be set forth in a written order.

Plaintiff’s Motion to Exclude Expert Testimony of David Kalat (doc. no. 118) is STRICKEN AS MOOT.

Defendant NorthStar’s Motion for Reduction of Excessive Damages (doc. no. 161) is STRICKEN AS MOOT.

The parties advise the court that an agreement has been reached with Yodel, but the agreement must be
approved by the bankruptcy court. The parties anticipate submitting closing papers as to Yodel in
approximately 60 days. If closing papers as to Yodel have not been received by mid-January, the court
will enter a bankruptcy administrative closing order.



17-0383x015.docx
